Citation Nr: 0118100	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  98-11 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to November 
1945, which included combat service during World War II.  
This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO) which denied entitlement to 
service connection for bilateral hearing loss.  


REMAND

The veteran, who is a speech and language pathologist, has 
contended that he was exposed to severe acoustic trauma in 
combat in service, including from artillery, mortars and 
rockets, and that this exposure lead to his current bilateral 
hearing loss, which he has had since the 1950's.  

Factual background

The Board notes that the veteran was wounded in combat.  This 
has been recognized by the RO.  See 38 U.S.C.A. § 1154 and 38 
C.F.R. § 3.304(d) concerning applicable presumptions 
pertaining to combat veterans.

The veteran's hearing on discharge examination in November 
1945 was reported to be 15/15, bilaterally, for whispered and 
spoken voice. 

A June 1998 Statement of the Case denied the veteran's claim 
for entitlement to service connection for bilateral hearing 
loss because the claim was not considered to be well 
grounded.  

Reason for remand

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  The VCAA provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that before the Board addresses in a decision a question that 
has not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument, an opportunity to submit such 
evidence or argument, and an opportunity to address the 
question at a hearing, and whether the claimant has been 
prejudiced by any denials of those opportunities.  Pertinent 
to this case, the VCAA did away with the former statutory 
concept, which was relied upon by the RO in this case, of 
denying claims on the basis that such were not well grounded.  
Compare the VCAA and 38 U.S.C.A. § 7105(a) (West 1991).  The 
Board believes that the veteran's claim must be readjudicated 
by the RO under the standard set forth in the VCAA.    

Additionally, the claims file does not contain either a 
current VA audiological examination report or a medical 
opinion on the relationship between any current hearing loss 
and service.  In addition, a VA attempt in April 1999 to 
obtain audiometric results from the 1950s from Oklahoma 
University Speech and Hearing Clinic was unanswered.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers who may possess 
additional records pertinent to his 
pending claim for service connection for 
bilateral hearing loss.  After obtaining 
any necessary consent forms for the 
release of the veteran's private medical 
records, the RO should obtain and 
associate with the file all records noted 
by the veteran that are not currently on 
file.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and request them to provide copies of the 
outstanding medical records.

3.  When the above actions have been 
completed, the veteran should be examined 
by an audiologist in order to determine 
the current nature, severity and etiology 
of any current hearing loss.  The 
veteran's VA claims folder, including a 
copy of this REMAND, must be made 
available to the examiner for review.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not that any current hearing loss is 
etiologically related to the veteran's 
military service, especially his exposure 
to acoustic trauma during combat.  The 
rationale for all opinions expressed 
should be provided.  A report of the 
examination should be associated with the 
veteran's VA claims folder.

4.  Thereafter, the RO should review the 
claims file and ensure that all 
developmental actions, have been 
conducted and completed in full.  If 
deemed to be necessary by the RO, given 
the then-current state of the record, an 
examination of the veteran by an 
appropriately qualified physician may be 
undertaken.  The RO should undertake any 
other indicated development warranted 
under the VCAA and should readjudicate 
the issue of entitlement to service 
connection for bilateral hearing loss, to 
include consideration of 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d).

5.  If the benefit sought on appeal is 
not granted, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



